                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Paul D. Herman,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00219-FDW
                                       )
                 vs.                   )
                                       )
             Isaac Grier               )
           FNU Buchanan                )
            Dexter Gibbs               )
            Mike Slagel                )
             FNU Tunks                 )
           Jeffery Patane,             )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 18, 2019 Order.

                                               September 18, 2019
